Case 7:20-cr-00098-VB Document 32 Filed 09/11/20 Page 1 of 1

  

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK : a | 1. :
x oe Jie (vo
UNITED STATES OF AMERICA ;
ORDER
Vv. eee ees
MATTHEW RANGLIN, 20 CR 98-1 (VB)

Defendant.
x

 

Sentencing in this case is scheduled for December 18, 2020, at 11:00 am. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those

individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Defendant’s sentencing submission is due December 8, 2020, and the government’s
submission is due December 15, 2020,

Dated: September 11, 2020
White Plains, NY

SO ORDERED:

Vural

Vincent L. Briccetti
United States District Judge

 

 
